Citation Nr: 0212751	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  98-08 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for postoperative throat 
cancer as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from June 1945 to September 
1948 and from August 1951 to December 1952 and from March 
1955 to August 1970, with service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1997 by the Des Moines, Iowa, 
Regional Office (RO of the Department of Veterans Affairs 
(VA).

In December 1999, the Board remanded this case to the RO for 
further development of the evidence.  Evidently while the 
claims file was in transit from the Board to the RO, it was 
lost.  The claims file was then reconstructed to the extent 
possible.  The reconstructed claims file was returned to the 
Board in July 2002.


FINDINGS OF FACT

With resolution of reasonable doubt, the veteran's 
postoperative cancer of the throat included primary cancer of 
the larynx.


CONCLUSION OF LAW

Postoperative cancer of the throat as a result of exposure to 
herbicides may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1116, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309(e) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).  In the instant case, the Board finds 
that VA has complied with the requirements of the statute.  
The veteran has not identified any evidence which may be 
pertinent to his claim which the RO has not obtained and 
considered.  The RO notified the veteran of the requirements 
in law to establish entitlement to the benefits which the 
veteran is seeking.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim and that the notice 
provisions of the VCAA have been complied with.  The Board 
finds that there will be no prejudice to the veteran if the 
Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claim on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

Applicable law and regulations provide that, if a veteran was 
exposed to a herbicide agent during active service, certain 
diseases shall be service connected, if the requirements of 
38 C.F.R. § 3.307(a)(6) (2001) are met, even though there is 
no record of such disease during service.  38 U.S.C.A. § 
1116 (West Supp. 2002); 38 C.F.R. § 3.309(e) (2001).  The 
listed diseases include respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea). 38 C.F.R. § 3.309(e) 
(2001).  38 C.F.R. § 3.307(a)(6)(iii) (2001) provides that a 
veteran who served in the Republic of Vietnam from January 
1962 to May 1975 shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.

In the veteran's case, the determinative issue is whether he 
has had cancer of the larynx as a primary cancer and not as 
the result of metastasis.  He is entitled to presumptive 
service connection for throat cancer if he has had cancer of 
the larynx as a primary cancer.

Private medical records reveal that, after the veteran 
complained of hoarseness and a clinical examination disclosed 
a suspicious mass, he underwent surgical biopsies in December 
1994.  A pathologist reported microscopic diagnoses of: 
squamous cell carcinoma of tissue from a biopsy of the 
epiglottis; and squamous cell carcinoma of tissue from a 
biopsy of the left anterior laryngeal surface.

The claims file was transferred from the RO to the VA Central 
Office for review and an opinion by the Undersecretary for 
Health.  The opinion by the Undersecretary for Health was not 
located when the claims file was reconstructed and is not 
contained in the claims file at the present time.  In 
December 1995, VA's Director of the Compensation and Pension 
Service, in an advisory opinion to the RO, stated that it was 
the opinion of the Undersecretary for Health that the veteran 
had had cancer of the hypopharynx, of which the epiglottis is 
a part, and that his cancer did not qualify as a respiratory 
cancer for which service connection on a presumptive basis 
could be granted.

In January 1996, the veteran underwent a total laryngectomy.  
The clinical diagnosis was recurrent T2, N0, M0 squamous cell 
carcinoma of the supraglottis.  The surgeon's findings 
included recurrent laryngeal carcinoma in the supraglottis, 
base of epiglottis, anterior portion of both true vocal folds 
with the epicenter occurring at the petiole.

As directed in the Board remand of December 1999, the veteran 
was afforded a respiratory diseases examination in April 
2002.  The examining physician reviewed the available records 
pertaining to the veteran' treatment for cancer.  He reported 
that, "By the reports available to me, the patient had no 
metastasis of his cancer.  Rather, it was localized in his 
glottis and larynx.  The definition of T2, N0 [cancer] means 
that the tumor was enlarging and spreading but there were no 
nodes positive and no evidence of metastasis."  In response 
to a further inquiry from the RO, the examining physician 
stated in an addendum to his report that, by the 
documentation available to him, the veteran carries a 
diagnosis of "supraglottic cancer."

The Board finds that the medical evidence is not clear as to 
whether the veteran had cancer of the larynx as a primary 
process.  The Undersecretary of Health found that he did not, 
and the cancer, which was found in 1994, appears to have 
recurred principally in the glottis.  On the other hand, in 
December 1994, a pathologist found laryngeal cancer on biopsy 
and the VA examiner in April 2002 reported that the veteran's 
medical records showed that he had cancer localized in his 
glottis and larynx.  There is thus positive and negative 
evidence on the determinative issue in this appeal.  In a 
case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2002).  The 
Board concludes that there is an approximate balance of 
positive and negative evidence on the issue of whether the 
veteran had primary cancer of the larynx.  Resolving the 
doubt on that issue in the veteran's favor, entitlement to 
service connection for throat cancer as a result of exposure 
to herbicides is established.  38 U.S.C.A. §§ 1116, 5107 
(West Supp. 2002); 38 C.F.R. § 3.307, 3.309(e) (2001).       
 




ORDER

Service connection for postoperative throat cancer as a 
result of exposure to herbicides is granted.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

